Citation Nr: 0517704	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to hypertension.  

3.  Entitlement to service connection for heart disease, 
secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 decision by the RO 
which denied service connection for hypertension, and a 
January 2004 decision that denied service connection for a 
psychiatric disorder and heart disease, secondary to 
hypertension.  A personal hearing at the RO was held in March 
1998.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest hypertension in service or 
within one year following separation from service, and there 
is no competent medical evidence that any current 
hypertension is related to service.  

3.  As the veteran is not service connected for a 
hypertension, there is no service-connected disability to 
which a psychiatric disorder may be attributed.  

4.  As the veteran is not service connected for a 
hypertension, there is no service-connected disability to 
which heart disease may be attributed.  




CONCLUSIONS OF LAW

1.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  The claim for service connection for a psychiatric 
disorder on a secondary basis, lacks legal merit.  38 
U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2004).  

3.  The claim for service connection for heart disease on a 
secondary basis, lacks legal merit.  38 U.S.C.A. §§ 101(16), 
1131 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in June 1996.  The Board 
concludes that information and discussions as contained in 
the January 1997 and January 2004 rating decisions, the March 
1999 and September 2004 statements of the case, the February 
and March 2003, and February 2004 supplemental statements of 
the case (SSOC), and in letters sent to the veteran in April 
1998, February, March and October 2003, have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit evidence which showed that his 
bilateral foot disabilities had worsened or had increased in 
severity; of what evidence was necessary to substantiate the 
claim for an increased rating; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a hearing at the RO in March 1998.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records, associated with the claims file 
in November 1996, were negative for any complaints, 
treatment, abnormalities, or diagnosis referable to 
hypertension or any cardiovascular problems during service.  
The veteran was seen on numerous occasions for various 
maladies during service, but was not shown to have any 
symptoms or findings indicative of a cardiovascular disorder 
or hypertension.  Blood pressure readings during service were 
as follows:  118/88 (entrance exam November 1977), 110/82 
(periodic exam April 1979), 110/70 (December 1978), 138/94 
(March 1979), 116/80 (July 1979), 110/80 (September 1979), 
116/76 (March 1980), 130/82 (April 1989), and 110/80 (August 
1980).  Chest x-ray studies in July 1979 and January 1980 
were negative and showed no significant abnormalities.  On a 
medical history in August 1980, the veteran denied any 
problems with severe or frequent headaches, heart trouble, or 
high blood pressure.  

Private medical records from Bellevue Hospital showed that 
the veteran was treated for various maladies from 1994 to 
1996.  An ophthalmology clinical note in May 1994 showed a 
history of hypertension treated with medications.  A walk-in 
clinic note in December 1994 showed a history of intermittent 
chest pain and pressure accompanied by a pounding sensation 
since an automobile accident in 1992.  The veteran reported a 
history of possible high blood pressure but denied any 
history of heart disease; he did note a family history of 
heart disease.  When seen in March 1996, the veteran reported 
that he was hypertensive since 1977 while in service.  When 
seen in May 1996, he reported a 16 year history of 
hypertension and onset of chest pain for one day.  He noted 
that his father, grandmother and grandfather died of heart 
disease, and that his mother had hypertension.  The note 
indicated that the veteran was started on Accupril three 
weeks earlier when he was diagnosed with hypertension.  The 
veteran underwent private hospitalization in May 1996, and 
during that time, cardiac catherization with rotoblation and 
angioplasty, an exercise stress test with thallium, and an 
echocardiogram were performed.  The diagnoses included 
coronary artery disease and hypertension.  

During VA hypertension examination in November 1996, the 
veteran reported a history of hypertension since service and 
coronary artery disease, status post angioplasty in May 1996.  
The diagnoses included coronary artery disease and 
hypertension.  

At a personal hearing at the RO in March 1998, the veteran 
testified that he had a problem with hypertension in service, 
including at the time of discharge in 1980.  He attempted to 
enlist in the State National Guard (NG) in Puerto Rico a few 
months later but was rejected because of high blood pressure.  
He was then referred to a private doctor, who was also in the 
NG, and was prescribed medication which lowered his blood 
pressure and allowed him to enter the NG.  (T p.9).  The 
veteran testified that he had problems with hypertension ever 
since then and was forced to resign from the NG because of 
hypertension.  (T p.11).  He also testified that he sought 
medical attention for heart problems during active service, 
but was told that his blood pressure was all right.  (T 
p.13).  

At the hearing, the veteran submitted a letter from M. J. 
Fuerles, M.D., to the effect that he evaluated the veteran at 
Ft. Brooke, PR during the first week of March 1981, and that 
his examination revealed hypertensive cardiovascular disease.  
The veteran was reevaluated at Camp Santiago Training Site in 
Salinas, PR on March 14, 1981 and again showed hypertensive 
cardiovascular disease manifested by a blood pressure of 
130/80 and pulse of 80/min.  

At the hearing, the veteran also submitted a letter from the 
Puerto Rico NG to the effect that there were no medical 
records pertaining to the veteran at that facility.  

In April 1998, the RO request that Dr. Fuerles furnish copies 
of any medical records for treatment of the veteran in March 
1981.  The RO also sent letters to the two PR NG facilities 
identified in Dr. Fuerles letter requesting any medical 
records pertaining to the veteran.  In January 1999, Dr. 
Fuerles responded that he did not have any records in his 
possession and that his earlier statement was based on his 
memory and his personal records of his military service.  

The evidentiary record includes numerous medical records and 
a decision from the Social Security Administration showing 
that the veteran was awarded disability benefits based 
primarily on organic brain disease in July 1999.  The medical 
records also include private medical records noting a history 
of heroin abuse (December 1996), and alcohol abuse (November 
1998).  It was also noted that the veteran had a personality 
following a cerebrovascular accident (CVA) in 1997.

A response for a request for NG service medical records from 
the National Personal Records Center (NPRC) in October 2001, 
was to the effect at that all available records had been sent 
to the RO in November 1996.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1997).  This requires a finding that there is a 
current disability which has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 
488 (1997). Such evidence must be medical unless it relates 
to a disorder which may be competently demonstrated by lay 
observation. Id. If the disorder is not chronic, it may still 
be service connected if the disorder is observed in service 
or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology. 
Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred 
inservice. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. 38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Analysis

The veteran contends that his hypertension was present in 
service and that he was started on hypertensive medications 
only a couple of months after he was discharge from service 
in 1981, and has been using hypertensive medications ever 
since that time.  He avers that he was denied acceptance into 
the NG three months after discharge from active service 
because of his hypertension.  

As noted above, the veteran's service medical records are 
silent for any complaints, treatment, or abnormalities 
referable to any cardiovascular problems, including 
hypertension during service.  The first objective evidence of 
hypertension was in 1994, some 14 years after his discharge 
from service.  Although the veteran testified that he had 
problems with hypertension and sought medical attention 
during service (T p.13), the service medical records 
contradict that assertion.  In fact, on a medical history 
report in August 1980, only four months prior to his 
discharge from service, the veteran specifically denied any 
problems with high blood pressure or heart problems, or any 
commonly associated symptoms such as frequent or severe 
headaches.  The Board also finds it significant that, despite 
supposedly being on medications for control of hypertension 
since shortly after discharge from service, the veteran has 
been unable to provide any treatment records or even the name 
of a single doctor who treated him for any cardiovascular 
problems prior to 1994.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to testify to the 
fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Given the veteran's 
inconsistent testimony concerning treatment in service and 
his inability to provide any competent medical evidence 
showing that he had hypertension until many years after 
discharge from service, the Board finds his testimony is 
unreliable.  

The Board has considered the statement from Dr. Fuerles, but 
does not find his letter to be persuasive.  His recollections 
of treatment of the veteran in March 1981 was based 
essentially on a medical history as provided by the veteran's 
wife.  Dr. Fuerles stated that he did not have any treatment 
records pertaining to the veteran, and that he relied on his 
memory, his NG drill records which showed that he was at the 
two NG facilities in March 1981, a review of the veteran's 
medical records, and a history provided by the veteran's 
wife.  He offered no explanation as to how, as the medical 
officer at a Combat Support Hospital, he could recall 
evaluating this veteran for high blood pressure nearly 17 
years later with such specificity.  That is, he noted that 
the veteran's blood pressure on March 14, 1981, was 130/80, a 
reading that he diagnosed as hypertensive cardiovascular 
disease.  

Notwithstanding the fact that such a reading would not 
satisfy the minimum criteria for a compensable evaluation for 
hypertensive vascular disease (see 38 C.F.R. § 4.104, 
Diagnostic Code 7101) for the presumption of service 
incurrence to attach, neither he nor the veteran has provided 
VA with a copy of the 1981 medical report which purports to 
show hypertension.  Since Dr. Fuerles does not have any 
medical records, and the veteran has not provided any 
treatment records prior to 1994, the Board can only conclude 
that his opinion was based entirely on a history as provided 
by the veteran's wife and the fact that his records showed 
that the veteran was on duty in March 1981.  A bare 
conclusion, even when reached by a health care profession, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 
12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.)  

As noted above, the veteran's service medical records do not 
show any abnormalities or diagnosis of heart disease, 
including hypertension in service, within a year thereafter, 
or until some 14 years after his discharge from service.  
Thus, there is no basis upon which to conclude that his 
current hypertension was incurred in or aggravated during 
military service, including on a presumptive basis.  
Accordingly, service connection for hypertension is denied.  

Secondary Service Connection

In this case, the veteran claims that he has service-related 
hypertension that caused or contributed to his heart disease 
and psychiatric disorder.  He has not, however, been granted 
service connection for hypertension.  The provisions of 38 
C.F.R. § 3.310 only apply to service connection for secondary 
disabilities caused by a service-connected disability.  Thus, 
the Board concludes that there is no legal basis of 
entitlement to secondary service connection because the 
veteran has not been granted service connection for the 
disorder that allegedly caused his heart disease and 
psychiatric disorder.  The application of the law to the 
facts is dispositive, and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  




ORDER

Service connection for hypertension is denied.  

Service connection for heart disease secondary to 
hypertension,
 is denied.  

Service connection for a psychiatric disorder secondary to 
hypertension, is denied.  



____________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


